                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

GREY  OAKS      COUNTRY   CLUB,
INC.,

            Plaintiff,

v.                                Case No:   2:18-cv-639-FtM-99UAM

ZURICH AMERICAN      INSURANCE
COMPANY,

            Defendant.


                           OPINION AND ORDER

     This matter comes before the Court on defendant’s Motion to

Dismiss Count II 1 of the First Amended Complaint (Doc. #24) filed

on January 18, 2019.       Plaintiff filed a Response in Opposition

(Doc. #28) on February 8, 2019, and defendant replied (Doc. #33).

Also before the Court is plaintiff’s Motion to Strike Affirmative

Defenses (Doc. #32) filed on February 14, 2019.       Defendant filed

a Response in Opposition (Doc. #34) and plaintiff replied (Doc.

#37).     For the reasons set forth below, the Motion to Dismiss

Count II is granted and the Motion to Strike is denied.

                                   I.

        This case involves an insurance coverage dispute for damages

to plaintiff’s country club property in Naples, Florida from

Hurricane Irma.    Plaintiff Grey Oaks Country Club, Inc. (plaintiff


     1   Defendant filed an Answer to Count I.    (Doc. #23.)
or Grey Oaks) alleges that Zurich American Insurance Company

(defendant or Zurich) breached its coverage obligations to Grey

Oaks under a commercial insurance policy 2 (Count I) and acted in

bad faith in contravention of Fla. Stat. § 624.155 (Count II).

     The   Amended   Complaint   sets    forth   the   following   facts:

Beginning on or about September 10, 2017, Grey Oaks suffered

extensive damages due to Hurricane Irma, including damage to real

property and to golf course outdoor grounds, and from business

interruption.   A claim was submitted to Zurich for the damages and

the parties disagreed about the extent of damage.        Between October

2017 and February 2018, Zurich tendered four separate payments to

Grey Oaks totaling $2,836,366.76 3 in connection with its claim. 4

(Doc. #20, ¶¶ 31, 71.)

     Unbeknownst to Grey Oaks, over the next seven months, Zurich

withheld additional proceeds that it knew were owed under the

Policy but failed or reused to make any additional payments.       (Doc.

#20, ¶¶ 72-73.)      When Zurich could not resolve the claim after

seven months, it admitted by letter dated September 12, 2018 that


     2 Grey Oaks purchased commercial insurance policy No. CPO
2881188-11 (Doc. #20-1, the “Policy”) from Zurich with a Policy
Period from October 1, 2016 through October 1, 2017.
     3 Grey Oaks claims that its damages extend into the eight
figures. (Doc. #20, ¶ 28.)
     4 Except for the final payment for water mitigation, Grey Oaks
was not advised what these payments were made for, which coverages
the payments were being made under, and what amounts (if any)
Zurich was disputing. (Doc. #20, ¶ 32.)



                                 - 2 -
coverage under four insuring agreements of the Policy 5 was due and

tendered an additional payment of $1,134,649.73 (the “Coverage

Position Letter”, Doc. #32-1) (Id., ¶ 74-76.)          Plaintiff alleges

that Zurich dragged its feet, withheld these proceeds that should

have been paid under Florida law, and attempted to use that money

to negotiate a lower settlement of Grey Oaks’ claim.           Plaintiff

alleges that these actions violated Florida’s bad faith statute,

Fla. Stat. § 624.155.

                      II. Motion to Dismiss Count II

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”      Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”       Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).      To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”       Id. at 555, 127 S. Ct. 1955.     See


       5
       The insuring agreements that Zurich identified as implicated
by Grey Oaks’ claim were:
           •   Real and Personal Property Coverage
           •   Business Income Coverage
           •   Extra Expense Coverage
           •   Golf Course Outdoor Grounds Coverage
(Doc. #32-1.)



                                   - 3 -
also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth”, Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare    recitals    of    the    elements   of     a    cause   of    action,

supported by mere conclusory statements, do not suffice.”                    Iqbal,

556 U.S. at 678.     “Factual allegations that are merely consistent

with    a   defendant’s    liability     fall     short       of   being    facially

plausible.”     Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir.   2012)   (internal    quotation     marks    and    citations        omitted).

Thus, the Court engages in a two-step approach: “When there are

well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an

entitlement to relief.”         Iqbal, 556 U.S. at 679.

       Zurich moves to dismiss Count II – the bad faith claim – as

premature because under Florida law a first-party bad faith claim

does not accrue until there is a determination of both liability

and damages in the coverage case.              Grey Oaks disputes that this



                                       - 4 -
is a proper characterization of Florida law, and argues that

Florida courts have recognized that an insurer’s partial payment

under a policy provides the liability and damages determination

necessary to proceed with a statutory bad faith claim.       (Doc. #28,

p. 6.)    If Grey Oaks cannot currently prosecute its bad faith

claim, it requests that Count II be abated rather than dismissed.

      “[A]n insured’s underlying first-party action for insurance

benefits against the insurer ... must be resolved favorably to the

insured before the cause of action for bad faith in settlement

negotiations can accrue.”       Dadeland Depot, Inc. v. St. Paul Fire

& Marine Ins. Co., 945 So. 2d 1216, 1233 (Fla. 2006).       “[B]oth the

existence of liability and the extent of damages are elements of

a statutory cause of action for bad faith [under Fla. Stat. §§

624.155   and   626.9541]...”      Progressive   Select   Ins.   Co.    v.

Shockley, 951 So. 2d 20, 20–21 (Fla. 4th DCA 2007); see also

Blanchard v. State Farm Mut. Auto. Ins. Co., 575 So. 2d 1289, 1291

(Fla. 1991) (“Absent a determination of the existence of liability

on the part of the uninsured tortfeasor and the extent of the

plaintiff’s damages, a cause of action cannot exist for a bad faith

failure to settle.”); Dadeland, 945 So. 2d at 1234 (same); Vest v.

Travelers Ins. Co., 753 So. 2d 1270, 1275–76 (Fla. 2000).              The

above authority has time and time again been recognized by Florida

courts and is well established.       See Bottini v. GEICO, 859 F.3d

987, 993 (11th Cir. 2017) (although in the context of uninsured



                                  - 5 -
motorist coverage, the court cited Blanchard for the proposition

that before a policyholder may file a bad-faith lawsuit, she must

first establish contractual liability).

     Here, there has been no determination as to the extent of

damages suffered by Grey Oaks.      Indeed, that is the heart of Grey

Oaks’ breach of contract claim, claiming Zurich is liable for

additional insurance proceeds.      Thus, the Court agrees with Zurich

that a bad faith claim cannot be litigated simultaneously with a

coverage dispute.     See Progressive Select Ins. Co. v. Shockley,

951 So. 2d 20 (Fla. 4th DCA 2007) (finding that a plaintiff may

not proceed simultaneously on a claim to determine liability or

damage and a bad faith claim.)

     That being the case, the final determination is whether Count

II should be dismissed or abated pending resolution of the breach

of   contract    claim.   Either    dismissal   without   prejudice   or

abatement are the preferred procedural remedies.          Hartford Ins.

Co. v. Mainstream Constr. Group, 864 So. 2d 1270, 1272 n.1 (Fla.

5th DCA 2004).    The Court will exercise its discretion and dismiss

Count II without prejudice.

            III. Motion to Strike Affirmative Defenses

      The Federal Rules require defendants to “affirmatively state

any avoidance or affirmative defense.”     Fed. R. Civ. P. 8(c).      “An

affirmative defense is generally a defense that, if established,

requires judgment for the defendant even if the plaintiff can prove



                                   - 6 -
his case by a preponderance of the evidence.”             Wright v. Southland

Corp., 187 F.3d 1287, 1303 (11th Cir. 1999).                   Pursuant to Rule

12(f), courts may strike “insufficient defense[s]” from a pleading

upon a motion so requesting or sua sponte.            Fed. R. Civ. P. 12(f).

     Affirmative defenses are subject to the general pleading

requirements of Rule 8 of the Federal Rules of Civil Procedure.

Rule 8(b)(1)(A) requires that a party “state in short and plain

terms its defenses to each claim asserted against it.”                    Fed. R.

Civ. P. 8(b)(1)(A).     As with any pleading, an affirmative defense

must give the plaintiff “fair notice” of the nature of the defense

and the grounds upon which it rests, Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007), and state a plausible defense, Ashcroft

v. Iqbal, 556 U.S. 662 (2009).

     Of Zurich’s twenty-one affirmative defenses (Doc. #23), Grey

Oaks takes issue with fourteen.            Specifically, Grey Oaks argues

that affirmative      defenses    2,    5-10,   12-15,    and    17-19    are    new

coverage defenses that were not raised by Zurich in its pre-suit

Coverage   Position    Letter,    and     therefore      the    “mend    the    hold

doctrine” estops Zurich from relying on the newly identified Policy

provisions.    In     addition,   Grey     Oaks   argues       that   affirmative

defenses 5-10, 12-15, and 17-19 are boilerplate and fall short of

basic pleading requirements.




                                       - 7 -
       A. Mend the Hold Doctrine

       “The underlying principle of the ‘Mend the Hold’ doctrine is

that   ‘a   party   to    a   contract   cannot    change     its    defenses   to

performance of the contract in the middle of the litigation.’”

The Square at Key Biscayne Condominium Assoc., Inc., v. Scottsdale

Ins. Co., No. 13-24222, 2014 WL 11946882, *4 (S.D. Fla. Dec. 15,

2014) (citing Baquero v. Lancet Indem. Risk Retention Grp, Inc.,

2013 WL 5237740, *6 (S.D. Fla. Sept. 17, 2013)).                    “The Mend the

Hold” Doctrine is based on the principles of waiver and estoppel.”

Baquero, 2013 WL 5237740, *6.

       Here, the parties debate whether the doctrines of waiver and

estoppel are applicable to matters of coverage under Florida law.

However, even if the mend the hold doctrine could apply to a

coverage case such as this one, it would fail because Zurich

specifically informed Grey Oaks in the Coverage Position Letter

that it did not waive any position it might take.                   See Principal

Life. Ins. Co. v. Alvarez, No. 11-21956, 2011 WL 4102327, *6 (S.D.

Fla. Sept. 14, 2011) (concluding that “Mend the Hold” did not bar

an insurer from asserting new defenses where the insurer stated in

its    denial    letter   that   it   was     investigating    to     find   other

defenses).      The Coverage Position Letter put Grey Oaks on notice

that Zurich was reserving its right to rely on other Policy

provisions in addition to those cited in the letter.                   (Doc. #32-

1, p. 5.)       Moreover, it is unknown at this point whether Zurich



                                      - 8 -
had sufficient information at the time of the letter to have waived

the additional defenses it now asserts.   Thus, the Motion to Strike

on this basis is denied.

     B. Sufficiency of the Pleading

     Grey Oaks next takes issue with the sufficiency of affirmative

defenses 5-10, 12-15, and 17-19, arguing that they are boilerplate

and contain no factual support.    Each of the affirmative defenses

quote a Policy provision or exclusion and then states that “to the

extent that Grey Oaks seeks coverage” under such provision no

coverage is available.     Grey Oaks argues that the defenses do not

include any indication as to how the Policy provisions apply to

the present facts and are at best hypothetical circumstances.

For example, Zurich raises certain Policy exclusions for the first

time, and Grey Oaks states that without more information it has no

ability to determine what aspects of its claim may be subject to

these newly-raised provisions.

     The Court disagrees that Zurich must specifically identify

the circumstances under which each of the Policy provisions apply

at this early stage of the proceedings.    The affirmative defenses

are adequately pled to place Grey Oaks on notice at this point in

the litigation of the Policy provisions upon which Zurich intends

to rely if Grey Oaks seeks coverage for such damage.      Thus, the

Court will not strike affirmative defenses 5-10, 12-15, and 17-19

prior to the conclusion of discovery.



                                 - 9 -
     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.   Defendant’s Motion to Dismiss Count II of the First

Amended Complaint (Doc. #24) is GRANTED.    Count II is dismissed

without prejudice.

     2.   Plaintiff’s Motion to Strike Affirmative Defenses (Doc.

#32) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this __26th__ day of

March, 2019.




Copies:
Counsel of Record




                             - 10 -
